                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


    JAN STANDFIELD, ET AL.                                  CIVIL ACTION

    VERSUS                                                     NO. 18-1555

    ST. ANN LODGING, LLC, ET AL.                          SECTION “R” (5)

                          ORDER AND REASONS

        Before the Court is (1) defendant St. Ann Lodging, LLC d/b/a Bourbon

Orleans Hotel’s motion to dismiss the complaint under Federal Rule of Civil

Procedure 12(b)(6); 1 (2) defendant Edifice Protection Group’s motion to

dismiss under Rule 12(b)(6); 2 and (3) plaintiffs’ motion for leave to file a

fourth amended complaint. 3        The Court dismisses plaintiffs’ direct

negligence claim against St. Ann Lodging to the extent they assert that St.

Ann Lodging breached its duty to provide adequate security. The Court also

finds that plaintiffs do not have good cause to amend their complaint to add

this theory of recovery. The Court does not dismiss plaintiffs’ negligent

hiring claims against either defendant, and will reserve its adjudication of

those claims until ruling on defendants’ pending motions for summary

judgment. The Court finds that plaintiffs have good cause to amend their


1       R. Doc. 75.
2       R. Doc. 70.
3       R. Doc. 99.
complaint with new factual allegations related to these claims. Finally, the

Court finds that plaintiffs have stated a claim against Edifice for vicarious

liability.



I.     BACKGROUND

       This case arises from the alleged sexual assault of plaintiff Jan

Standfield at the Bourbons Orleans Hotel, in New Orleans, Louisiana.4 Jan

Standfield and her husband, plaintiff James Standfield, both of whom are

residents of Oklahoma, 5 were allegedly staying at the Bourbon Orleans Hotel

on or around September 7, 2017. 6         One evening during their stay, the

Standfields and friends of theirs returned to the Standfield’s hotel room after

a night out. 7 At some point later that evening, Jan Standfield was in the

bathroom in the hotel room while the rest of her party was outside on the

room’s balcony. 8 Plaintiffs allege that when she exited the bathroom, and as

she was heading back to the balcony to rejoin her group, she heard a loud

banging on the front door of the hotel room. 9


4      R. Doc. 1.
5      R. Doc. 64 at 1 ¶¶ 1-2.
6      Id. at 2 ¶ 9.
7      Id. ¶ 10.
8      Id. at 3 ¶ 13.
9      Id. ¶ 14.

                                      2
      Jan Standfield allegedly opened the door to find a uniformed hotel

security guard.10 According to plaintiffs, no one had called hotel security.11

The security guard allegedly stepped into the room and stated that he was

there “to check on” Jan Standfield. 12        Jan Standfield allegedly felt

“intimidated and uncomfortable” by the security guard and called out to her

group that a hotel guard was there to check on them. 13 Plaintiffs’ friend

allegedly came into the room from the balcony and asked if the group was

being too loud. 14 Plaintiffs allege that the security guard responded that no

one had complained about the group and that he was simply checking on

them.15 Plaintiffs assert that their friend then returned to the balcony, and

Jan Standfield walked the security guard back to the door for him to leave. 16

      According to plaintiffs, before the guard and Jan Standfield reached

the door, the guard turned around, grabbed her, and “st[uck] his tongue

down her throat.”17 The guard then allegedly turned to the door to leave but




10    Id. ¶ 15.
11    Id.
12    Id. ¶ 16.
13    Id. ¶ 17.
14    Id. ¶ 18.
15    Id.
16    Id. ¶¶ 19-20.
17    Id. ¶ 20.

                                      3
then quickly turned back. 18 Plaintiffs assert that he proceeded to “st[ick] his

tongue back in her mouth and also st[ick] his fingers up under her skirt and

insert[] them into her vaginal area.” 19 The guard allegedly used so much

force that he ripped Jan Standfield’s pantyhose and underwear. 20 Plaintiffs

allege that they reported the incident to the hotel and the New Orleans Police

Department, and that the security guard was eventually located. 21

      On February 14, 2018, plaintiffs filed a complaint in federal court

against St. Ann Lodging. 22 This first complaint alleged that St. Ann Lodging

was vicariously liable for the security guard’s actions under the doctrine of

respondeat superior. 23 Plaintiffs further alleged that St. Ann Lodging was

liable for acts of direct negligence, as well as for failure to properly assess,

screen, train, and supervise their security guards.24 On April 9, 2018, the

Court granted plaintiffs leave to file an amended complaint. 25 The amended

complaint named Edifice as an additional defendant and reasserted all of




18    Id. at 3-4 ¶ 21.
19    Id.
20    Id.
21    Id. at 4 ¶¶ 23-24.
22    R. Doc. 1.
23    Id. at 3-4 ¶ 22.
24    Id. at 4 ¶ 23.
25    R. Doc. 12.

                                       4
plaintiffs’ allegations in the original complaint. 26 The amended complaint

did not specify the allegations asserted against Edifice.27 Then on October

16, 2018, the Court granted plaintiffs leave to file a second amended

complaint. 28 The second amended complaint named Liberty Mutual Fire

Insurance Company—as an insurer to St. Ann Lodging—and Steadfast

Insurance Company—as an insurer to Edifice—as additional defendants.29

      On January 21, 2019, plaintiffs filed a motion for leave to file a third

amended complaint, which was granted on January 31. 30 In their third

amended complaint, plaintiffs allege that the security guard who assaulted

Jan Standfield was an employee of Edifice, “who was contracted by St. Ann

Lodging” to provide security for the Bourbons Orleans Hotel. 31 Plaintiffs

claimed that Edifice was vicariously liable for the guard’s actions under the

doctrine of respondeat superior.32 They further alleged that Edifice was

liable for its own acts of negligence, such as its failure to exercise reasonable

care in hiring, screening, supervising, and training their security guards. 33


26    R. Doc. 13 at 1-2.
27    Id.
28    R. Doc. 30.
29    Id.
30    R. Doc. 51; R. Doc. 63.
31    R. Doc. 64 at 4 ¶ 25.
32    Id.
33    Id. ¶ 26.

                                       5
In this complaint plaintiffs removed their vicarious liability claim against St.

Ann Lodging, but they restated their direct claim for negligence against it. 34

Plaintiffs allege that Jan Standfield has suffered both general and special

damages, including physical pain and suffering, mental anguish, cost of

medical care and treatment, permanent psychiatric disability, and loss of

earning capacity.35    Plaintiffs further allege that James Standfield has

suffered a loss of consortium as a result of his wife’s injuries.36

      On February 12, 2019, both St. Ann Lodging and Edifice filed separate

motions to dismiss the claims asserted in plaintiffs’ third amended

complaint. 37 On February 28, 2019, plaintiffs filed a motion for leave to file

a fourth amended complaint.38          Plaintiffs’ proposed fourth amended

complaint contains more detailed factual allegations related to its negligent

hiring claims against Edifice and St. Ann Lodging. 39 The proposed complaint

also adds an allegation, which was not included in any of plaintiffs’ earlier

complaints, that St. Ann Lodging breached its duty to “provide adequate

security, protect against criminal acts of third persons, and/or exercise due


34    Id. at 4-5 ¶ 27.
35    Id. at 5 ¶ 29.
36    Id. ¶ 30.
37    R. Doc. 70; R. Doc. 75.
38    R. Doc. 99.
39    Id. at 5-6 ¶ 27; 7 ¶ 32.

                                        6
care in performing its assumed duties.”40            The Court has diversity

jurisdiction over this action pursuant to 28 U.S.C. § 1332.



II.   LEGAL STANDARD

      To survive a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

the party pleads facts that allow the court to “draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. A court

must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the nonmoving party. See Lormand v. US Unwired,

Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the party’s claim is true. Iqbal, 556 U.S. at 678. It need not

contain detailed factual allegations, but it must go beyond labels, legal

conclusions, or formulaic recitations of the elements of a cause of action. Id.

In other words, the face of the complaint must contain enough factual matter

to raise a reasonable expectation that discovery will reveal relevant evidence


40    Id. at 7 ¶¶ 31-32.
                                        7
of each element of the party’s claim. Lormand, 565 F.3d at 257. The claim

must be dismissed if there are insufficient factual allegations to raise a right

to relief above the speculative level, Twombly, 550 U.S. at 555, or if it is

apparent from the face of the complaint that there is an insuperable bar to

relief, Jones v. Bock, 549 U.S. 199, 215 (2007).



III. DISCUSSION

      A.    St. Ann Lodging’s Motion to Dismiss

            1.    Timeliness of Motion to Dismiss

      Plaintiffs argue that St. Ann Lodging’s motion to dismiss is untimely.

Federal Rule of Civil Procedure 12(b) requires parties to file a motion to

dismiss based on that rule’s available defenses before filing any responsive

pleadings. Fed. R. Civ. P. 12(b). Under Rule 12(a), a defendant’s answer

must be filed within 21 days after being served process. Fed. R. Civ. P.

12(a)(1)(A)(i).   St. Ann Lodging moved to dismiss the third amended

complaint twelve days after that amended complaint was entered into the

record, and before filing a responsive pleading. 41 St. Ann Lodging’s motion

was therefore timely filed.




41    See R. Doc. 64; R. Doc. 75.
                                       8
      Plaintiffs argue that this motion should nonetheless be denied because

St. Ann Lodging did not raise the defenses it now presents in response to the

initial complaint. 42 According to plaintiffs, St. Ann Lodging is not permitted

to file a motion to dismiss under Rule 12(b)(6) in response to the third

amended complaint when that same defense was available to it after the

initial complaint was filed. But plaintiffs do not cite any Federal Rule of Civil

Procedure or binding authority in support of that argument.

      Plaintiffs cite a case from the Northern District of Illinois where the

court held that a party was barred from filing a second motion to dismiss

under Rule 12(g).43 See Keefe v. Derounian, 6 F.R.D. 11 (N.D. Ill. 1946). Rule

12(g) prohibits successive motions to dismiss if the defendant’s “defense or

objection . . . was available to [it] but omitted from its earlier motion.” Fed.

R. Civ. P. 12(g)(2). This rule is inapplicable here because St. Ann Lodging is

not attempting to file successive motions to dismiss. This is the first Rule

12(b)(6) motion that St. Ann Lodging has filed in this action. And even if St.

Ann Lodging had filed a previous Rule 12(b)(6) motion, the Fifth Circuit has

ruled that, pursuant to Rule 12(h)(2), a defendant is permitted to file

successive motions to dismiss for failure to state a claim under Rule 12(b)(6).




42    R. Doc. 79 at 3-4.
43    Id.
                                       9
See Fed. R. Civ. P. 12(h)(2) (“Failure to state a claim upon which relief can

be granted . . . may be raised in any pleading allowed or ordered under Rule

7(a); by a motion under Rule 12(c); or at trial”); Doe v. Columbia-Brazoria

Ind. Sch. Dist. By & Through Bd. of Trs., 855 F.3d 681, 686 (5th Cir. 2017)

(ruling that “Rule 12(h)(2) explicitly excepts” from Rule 12(g)(2)’s

consolidation requirement “motions based on the defense of failure to state

a claim upon which relief can be granted” (citing Nationwide Bi-Weekly

Admin., Inc. v. Belo Corp., 512 F.3d 137, 141 (5th Cir. 2007))). Rule 12 thus

does not bar the present motion.

      Finally, even if St. Ann Lodging’s motion were untimely under the

Federal Rules, the Court would have the authority to convert it to a motion

for judgment on the pleadings under Rule 12(c). See id. (finding that district

court did not abuse its discretion in hearing Rule 12(b)(6) motion, because

even if it were improperly before the court, district court had authority to

convert it to a Rule 12(c) motion); Fed. R. Civ. P. 12(h)(2) (failure to state a

claim upon which relief can be granted can be raised by a motion under Rule

12(c)). A motion for judgment on the pleadings is subject to the same

standard as a motion to dismiss under Rule 12(b)(6). Doe v. MySpace, Inc.,

528 F.3d 413, 418 (5th Cir. 2008). Thus, even if the Court were to find that




                                      10
the instant motion was untimely, its analysis would not change under Rule

12(c).

               2.    Direct Negligence Claim

         Plaintiffs have dropped the vicarious liability claim against St. Ann

Lodging that they included in their initial complaint. 44 Plaintiffs explain that

since filing their initial complaint they have learned that Edifice, and not St.

Ann Lodging, was the security guard’s employer. 45 Thus, they now assert

only a direct negligence claim against St. Ann Lodging. That claim is found

in one paragraph of the third amended complaint:

         Furthermore, St. Ann Lodging LLC is liable to plaintiff for their
         acts of fault, omissions, want of care, negligence, and/or
         misconduct of its officers, employees, and agents, as well as for
         their failure to appropriately assess, screen and reject unsuitable
         security guards, failure to properly supervise security guards,
         and/or failure to adequately train security guards, and any and
         all other acts of negligence and fault as may be shown at the trial
         of this matter.46
         Plaintiffs argue that this paragraph contains two distinct theories for

St. Ann Lodging’s direct negligence: (1) that St. Ann Lodging was negligent

in providing adequate security on its premises,47 and (2) that it was negligent




44       R. Doc. 1 at 3-4 ¶ 22; R. Doc. 64; R. Doc. 79 at 1-2.
45       R. Doc. 79 at 1-2.
46       R. Doc. 64 at 4-5 ¶ 27.
47       R. Doc. 79 at 6.

                                          11
in hiring, screening, supervising, and training the security guard who

allegedly assaulted Jan Standfield.48 These two claims differ because they

are based upon breaches of two distinct duties imposed upon innkeepers.

See Jackson v. Ferrand, 658 So. 2d 691, 697-99 (La. App. 4 Cir. 1994). First,

innkeepers have “a duty to maintain the[ir] premises in a reasonably safe

condition and to warn [guests] of any hidden or concealed peril which was

known or reasonably discoverable.” Zerangue v. Delta Towers, Ltd., 820

F.2d 130, 132 (5th Cir. 1987). Second, under Louisiana law innkeepers “have

a duty to exercise reasonable care in hiring, retaining, and supervising

employees.” Jackson, 658 So. 2d at 699.

     Although these two claims are based upon breaches of separate duties,

they are both still governed by the same duty-risk analysis used for all

negligence cases.   See, e.g., id. at 698 (applying duty-risk analysis in

negligent hiring case); Santangelo v. Omni Hotels Mgmt. Corp., No. 18-

11263, 2018 WL 6448842, at *3 (E.D. La. Dec. 10, 2018) (applying duty-risk

analysis to negligent security claim). Thus, to state a negligence claim under

either theory, plaintiffs must assert that St. Ann Lodging breached a duty

owed to them, that this breach was both a cause-in-fact and legal cause of




48   Id. at 6-7.
                                     12
plaintiffs’ injuries, and that plaintiffs suffered actual damages. Jackson, 658

So. 2d at 698 (citing Roberts v. Benoit, 605 So. 2d 1032, 1044 (La. 1991)).

                  a.    Duty to provide adequate security

      Plaintiffs do not explicitly allege in their third amended complaint that

St. Ann Lodging was negligent by failing to provide adequate security. They

allege that St. Ann Lodging is liable “for their acts of fault, omissions, want

of care, negligence, and/or misconduct of its officers, employees, and agents

. . . and any and all other acts of negligence and fault as may be shown at the

trial of this matter.” 49 But nowhere in the complaint do they assert that St.

Ann Lodging specifically breached its duty to provide its guests with

adequate security. The first time plaintiffs asserted that St. Ann Lodging

breached that duty was in their opposition brief to the instant motion. 50 That

opposition was filed two months before trial. Because plaintiffs failed to

allege in their third amended complaint that St. Ann Lodging breached this

specific duty, the Court dismisses their negligence claim to the extent it relies

upon the theory that St. Ann Lodging breached the duty to provide adequate

security. See Gressett v. City of New Orleans, No. 17-16628, 2018 WL

3642008, at *5 (E.D. La. Aug. 1, 2018) (finding that proposed amended




49    R. Doc. 64 at 4-5 ¶ 27.
50    See R. Doc. 79.
                                       13
complaint did not state a claim for negligence because the plaintiff did not

“specify the duty allegedly breached by defendants”); Fin & Feather Chalets,

LLC v. S. Energy Homes, Inc., No. 13-6082, 2014 WL 2506498, at *5 (E.D.

La. June 3, 2014) (granting motion to dismiss in part because plaintiff failed

to “articulate in its complaint what duty [defendant] owed to plaintiff”); Pate

v. Fed. Nat’l Mortg. Ass’n, No. 13-3481, 2014 WL 12570894, at *4 (N.D. Tex.

Apr. 3, 2014) (dismissing negligence claim because the plaintiffs did not

“specify what brand of negligence they are asserting”).

                  b.    Negligent hiring
      Plaintiffs assert that St. Ann Lodging breached a duty to exercise

reasonable care in hiring, screening, supervising and training.51 St. Ann

Lodging argues that this negligence claim should be dismissed because (1)

plaintiffs fail to allege that it was a direct employer of the security guard who

allegedly assaulted Jan Standfield, and (2) plaintiffs do not include any

factual allegations related to St. Ann Lodging’s alleged negligence. 52

      First, as already discussed, plaintiffs now concede that St. Ann Lodging

was not the security guard’s direct employer. 53 Plaintiffs instead assert in




51    R. Doc. 64 at 4-5 ¶ 27.
52    See R. Doc. 75-1 at 7-8.
53    R. Doc. 79 at 1-2.

                                       14
their third amended complaint that “the security guard who assaulted Mrs.

Standfield was an employee of [Edifice], who was contracted by St. Ann

Lodging LLC to provide security to Bourbon Orleans Hotel.” 54 Plaintiffs thus

allege that Edifice was an independent contractor of St. Ann Lodging.55 But

St. Ann Lodging is incorrect that plaintiffs’ direct negligence claim must fail

because plaintiffs’ do not allege a direct employment relationship between

the security guard and St. Ann Lodging. In Louisiana, a plaintiff can assert

a claim for negligent hiring against a party who hires an independent

contractor. See Dragna v. KLLM Transp. Servs. LLC, 638 F. App’x 314, 319-

20 (5th Cir. 2016) (recognizing tort for negligent hiring of independent

contractor under Louisiana law); Certified Cleaning & Restoration, Inc. v.

Lafayette Ins. Co., 67 So. 3d 1277, 1283 (La. App. 5 Cir. 2011) (“One who

hires an irresponsible independent contractor may be independently

negligent.” (quoting Hemphill v. State Farm Ins. Co., 472 So. 2d 320, 324




54    R. Doc. 64 at 4 ¶ 25.
55    Plaintiffs do not assert any facts supporting an inference that St. Ann
Lodging had a right to supervise or control the security guard’s activity, such
that an employment relationship existed despite Edifice’s status as an
independent contractor pursuant to the parties’ agreement. See Fonseca v.
City Air of La., LLC, 196 So. 3d 82, 87 (La. App. 1 Cir. 2016) (recognizing that
under Louisiana law an employment relationship may exist despite an
individual’s independent contracting agreement if the principal “maintains
the right to supervise or control the [individual’s] activity”).

                                      15
(La. App. 3 Cir. 1985))). Plaintiffs’ third amended complaint sufficiently

states this cause of action. 56

      Second, plaintiffs do not include any factual allegations in their third

amended complaint related to St. Ann Lodging’s alleged negligent hiring of

its independent contractor. Plaintiffs’ allegations for this claim are identical

to the allegations they included in their initial complaint. 57 St. Ann Lodging

could have moved to dismiss that initial complaint, but it did not. Instead,

St. Ann Lodging filed this motion on February 12, 2019, which comes more

than a year after they were first apprised of plaintiffs’ negligent hiring claim,

and two months before trial. The parties have conducted discovery related

to this claim, and plaintiffs cite information learned during discovery in their

opposition to the present motion. The parties have also fully briefed this

claim in connection with St. Ann Lodging’s pending motion for summary




56    See R. Doc. 64 at 4-5 ¶ 27. While St. Ann Lodging can be held liable for
its negligence in hiring an independent contractor, the Court has identified
no Louisiana case recognizing a claim for negligently training or supervising
an independent contractor. Nor do plaintiffs cite any such precedent. Claims
for negligent training or supervision are limited to instances where an
employment relationship exists. See, e.g., Jackson, 658 So. 2d at 698-99.
Thus, at trial plaintiffs can succeed on their direct negligence claim against
St. Ann Lodging only if they prove that St. Ann Lodging was negligent in
hiring its independent contractor.
57    See R. Doc. 1 at 4 ¶ 23; R. Doc. 64 at 4-5 ¶ 27.

                                       16
judgment. 58        The Court will resolve on the summary judgment papers

whether plaintiffs’ negligent hiring claim can proceed to trial.

      B.       Edifice’s Motion to Dismiss

      Plaintiffs’ third amended complaint alleges that Edifice is liable for

plaintiffs’ damages under the doctrine of respondeat superior and for

negligent hiring, screening, supervising, and training.59

               1.     Respondeat Superior

      Louisiana law generally permits an employer to be held liable for the

damage caused by employees acting within the scope of their employment.

See La. Civ. Code art. 2320; Bordelon v. Stafford, 1 So. 3d 697, 699-700 (La.

App. 3 Cir. 2008). This includes damage caused by intentional torts. See

Craft v. Wal-Mart Stores, Inc., 799 So. 2d 1211, 1214-15 (La. App. 3 Cir. 2001)

(citing LeBrane v. Lewis, 292 So. 2d 216, 218 (La. 1974)). For the employer

to be found liable for an intentional tort, the employee’s actions must be “so

closely connected in time, place, and causation to his employment duties that

it constitutes a risk of harm fairly attributable to the employer’s business.”

Id. at 1215.




58    See R. Doc. 94.
59    R. Doc. 64 at 4 ¶¶ 25-26.
                                       17
      Louisiana courts use a four-factor test to determine whether an

employer should be vicariously liable for an employee’s intentional tort:

      (1) whether the tortious act was primarily employment rooted;
      (2) whether the violence was reasonably incidental to the
      performance of the employee’s duties;
      (3) whether the act occurred on the employer’s premises; and
      (4) whether it occurred during the hours of employment.
Baumeister v. Plunkett, 673 So. 2d 994, 996-97 (La. 1996).            That the

“predominant motive” of an employee’s intentional tort was “to benefit

himself or a third person does not prevent the act from being within the scope

of employment.” Ermert v. Hartford Ins. Co., 559 So. 2d 467, 477 (La. 1990).

Instead, “if the purpose of serving the master’s business actuates the servant

to any appreciable extent, the master is subject to liability if the act is

otherwise within the service.” Id.

      Here, plaintiffs have alleged facts that, if true, would be sufficient to

hold Edifice vicariously liable for the security guard’s misconduct. As an

initial matter, the third and fourth factors are met. Plaintiffs allege that the

assault occurred (1) on the premises where Edifice employed the security

guard to work, and (2) during the hours of the security guard’s employment.

      Plaintiffs also present facts supporting an inference that the security

guard’s alleged misconduct was incidental to his duties and primarily


                                      18
employment rooted. They assert that when Jan Standfield opened her door,

she was confronted by the security guard, in his hotel uniform, who stated

that he was there to “check on her.” 60 Jan Standfield then permitted the

security guard to enter her room.61 It is part of a hotel security guard’s duties

to ensure the guests’ safety. Based on plaintiffs’ allegations, it was thus due

to the guard’s position, responsibilities, and implied authority that he was

able to enter Jan Standfield’s room and sexually assault her.             Under

Louisiana law, in such a situation the intentional tort is committed within

the scope of the offender’s employment. See Edmond v. Pathfinder Energy

Servs., Inc., 73 So. 3d 424, 427 (La. App. 3 Cir. 2011) (employer vicariously

liable when supervisor instructed the plaintiff to go into a room, where the

supervisor and three other employees sexually assaulted him, because

ordering the plaintiff to a room was “unquestionably incidental to the

supervisor’s supervisory duties”); Samuels v. Southern Baptist Hosp., 594

So. 2d 571, 574 (La. App. 4 Cir. 1992) (nursing assistant’s sexual assault of

psychiatric patient was “reasonably incidental to the performance of his

duties” because “[t]aking-care of the patient’s well-being” was part of nursing

assistant’s assigned duties); Applewhite v. City of Baton Rouge, 380 So. 2d




60    R. Doc. 64 at 3 ¶¶ 15-16.
61    Id. ¶ 16.
                                       19
119, 120-22 (La. App. 1 Cir. 1979) (city held vicariously liable for actions of

police officers who used their position and authority to order the plaintiff

into their vehicle, and then sexually assaulted her); cf. Baumeister, 673 So.

2d 994, 999-1000 (hospital not vicariously liable when supervisor assaulted

clinical technician who was reading in the nurse’s lounge because it was not

a situation where the “supervisor’s performance of his duties . . . [led] to an

intentional tort”).

      Edifices motion to dismiss plaintiffs’ vicarious liability claim is

therefore denied.

            2.      Duty to Exercise Reasonable Care in Hiring, Screening,
                    Supervising, and Training
      Plaintiffs’ direct negligence allegations against Edifice in the third

amended complaint do not contain any factual matter pertaining to Edifice’s

alleged negligence in hiring, screening, supervising, or training the security

guard.   Edifice could have moved to dismiss plaintiffs’ first amended

complaint after it was filed into the record on April 9, 2018.62 That complaint

added Edifice as a named defendant but did not allege any specific cause of

action against it, let alone factual matter supporting a cause of action. 63 But




62    See R. Doc. 13.
63    Id.

                                      20
Edifice did not move to dismiss the first amended complaint before

answering it, and instead filed a motion for judgment on the pleadings under

Rule 12(c) on January 14, 2019, three months before trial.64 That motion was

mooted when the Magistrate Judge granted plaintiffs’ motion for leave to file

their third amended complaint. 65 Edifice then filed the instant motion on

February 12, 2019, two months before trial.66 Even when Edifice filed its

Rule 12(c) motion, the parties had already conducted discovery on plaintiffs’

direct negligence claims.67 Edifice has also filed a motion for summary

judgment on this claim, which is now fully briefed. 68 The Court will resolve

on the summary judgment papers whether this direct negligence claim can

proceed to trial.

      C.    Plaintiffs’ Motion for Leave to File a Fourth Amended
            Complaint
      Plaintiffs also seek leave to file a fourth amended complaint. 69 Courts

in this circuit apply Federal Rule of Civil Procedure 16(b) when leave to

amend a pleading requires modification of the scheduling order. S & W




64    R. Doc. 48.
65    R. Doc. 63.
66    R. Doc. 70.
67    See, e.g., R. Doc. 106-5 (transcript of Rule 30(b)(6) deposition of
Edifice corporate representative, dated December 19, 2018).
68    See R. Doc. 95.
69    See R. Doc. 99.
                                     21
Enters., LLC v. S. Trust Bank of Ala., NA, 315 F.3d 533, 535-36 (5th Cir.

2003). Rule 16(b) provides that “[a] schedule may be modified only for good

cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good

cause standard requires the party seeking relief to show that the deadlines

cannot reasonably be met despite the diligence of the party needing the

extension.” S & W Enters., LLC, 315 F.3d at 535 (internal citations omitted).

Courts specifically consider “(1) the explanation for the failure to timely move

for leave to amend; (2) the importance of the amendment; (3) potential

prejudice in allowing the amendment; and (4) the availability of a

continuance to cure such prejudice.” Id. at 536.

      Plaintiffs’ fourth amended complaint contains the same factual

allegations pertaining to the underlying incident at the Bourbon Orleans

Hotel as alleged in the third amended complaint. 70 But this new complaint

is different from plaintiffs’ four prior complaints because it (1) includes

factual allegations related to plaintiffs’ claims for negligent hiring;71 and (2)

asserts that St. Ann Lodging breached its duty to provide adequate security

to its guests.72 Plaintiffs have good cause to amend their complaint to assert

new factual allegations related to their negligent hiring claim against St. Ann


70    R. Doc. 99-3 at 2-4 ¶¶ 9-24.
71    Id. at 5-6 ¶ 27, 7 ¶ 32.
72    Id. at 7 ¶ 31.
                                       22
Lodging, and their negligent hiring, screening, supervising, and training

claim against Edifice. Amending their complaint to include these factual

allegations does not prejudice either defendant. Both defendants have been

apprised that plaintiffs assert these claims, the parties have conducted a

considerable amount of discovery on the claims, and the parties have fully

briefed motions for summary judgment on them.

      But plaintiffs do not have good cause to amend their complaint to

assert a claim against St. Ann Lodging that it breached its duty to provide

adequate security. Specifically, the Court finds that under the first and third

Rule 16(b) factors, plaintiffs should not be granted leave to add this claim.

      Plaintiffs’ filed their initial complaint on February 14, 2018, over one

year before filing the instant motion. 73 Plaintiffs had the opportunity to

assert in that complaint—or in any of the other three complaints they have

filed—that St. Ann Lodging should be held liable for breaching its duty to

provide adequate security. Plaintiffs failed to do so, and now present no

explanation for that failure. 74 The first Rule 16(b) factor therefore weighs

heavily against plaintiffs.




73    See R. Doc. 1; R. Doc. 99.
74    See R. Doc. 99-2.
                                      23
      Next, allowing plaintiffs to amend their complaint at this stage of the

proceedings to include this new theory of recovery would substantially

prejudice St. Ann Lodging. Plaintiffs filed the instant motion on February

28, 2019, which was: (1) ten days after defendants’ deadline to exchange

expert reports;75 (2) fifteen days before the discovery deadline;76 (3) two days

after the parties’ deadline to file dispositive motions;77 and (4) just over six

weeks before the trial date. 78 It is evident that the parties have conducted

considerable discovery on plaintiffs’ negligent hiring claim. But plaintiffs’

allegation that St. Ann Lodging breached its duty to provide adequate

security is a completely different theory of recovery, which would require a

different approach to discovery. Granting plaintiffs’ motion on the eve of

trial would thus operate to St. Ann Lodging’s prejudice, because it did not

have an opportunity to conduct discovery with an eye toward mounting a

defense to this claim. See Little v. Liquid Air Corp., 952 F.2d 841, 846 (5th

Cir. 1992) (district court did not abuse its discretion in denying the plaintiff’s

motion to amend its complaint, when amended complaint would have

“established an entirely new factual basis for the plaintiffs’ claims”).




75    R. Doc. 42.
76    R. Doc. 83.
77    R. Doc. 22.
78    Id.
                                       24
      The Court will not continue trial and reopen discovery to allow the

parties time to litigate this new claim. See id. (district court not obligated to

reopen discovery when the plaintiff sought to add a new claim because the

court has the “necessary power . . . to manage a case”). This litigation has

been pending for over one year, dispositive motions have been filed, and the

parties are preparing for trial on the claims plaintiffs successfully included

in their other complaints. Plaintiffs had four other opportunities over the

past year to allege that St. Ann Lodging breached its duty to provide adequate

security. For reasons unknown to the Court, they neglected to do so. They

cannot now amend their complaint to allege this claim. Plaintiffs’ only

remaining cause of action against St. Ann Lodging is a claim for negligent

hiring.



IV.   CONCLUSION

      For the foregoing reasons, St. Ann Lodging’s motion to dismiss is

GRANTED IN PART and DENIED IN PART. To the extent plaintiffs assert

in their third amended complaint that St. Ann Lodging breached its duty to

provide adequate security, that direct negligence claim is DISMISSED WITH

PREJUDICE. Edifice’s motion to dismiss is DENIED. Plaintiffs’ motion for

leave to file a fourth amended complaint is also GRANTED IN PART and


                                       25
DENIED IN PART. Plaintiffs have leave to amend their complaint to assert

new factual allegations that St. Ann Lodging is liable for negligent hiring, and

that Edifice is liable for negligent hiring, screening, supervising, and

training. But plaintiffs do not have leave to file a new claim that St. Ann

Lodging breached its duty to provide adequate security.



         New Orleans, Louisiana, this _____
                                       14th day of March, 2019.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      26
